Citation Nr: 1533951	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-41 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1960 to December 1980.  He is the recipient of the Vietnam Campaign Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. The transcript of the hearing is of record.  Thereafter, the Veteran provided additional evidence accompanied by a waiver of RO initial consideration as the appropriate Agency of Original Jurisdiction (AOJ).  The Board hereby accepts this new evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).


FINDING OF FACT

The Veteran is presumed to have been exposed to herbicides during his military service.


CONCLUSION OF LAW

Affording him the benefit of the doubt, his Type II Diabetes Mellitus was presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and an injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The provisions of 38 C.F.R. § 3.303(b) only apply to diseases recognized by VA as "chronic".  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Diabetes mellitus is a "chronic" disease for VA purposes.  38 U.S.C.A. § 1101 (West 2014).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied; those diseases include Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e). 

The Veteran contends that while serving aboard the U.S.S. Cochrane (DDG-21) off the coast of the Republic of Vietnam waterways and anchored in the bay off the city of Da Nang, he was exposed to herbicides (Agent Orange).  He claims that he was docked at DA Nang Harbor in 1966, 1968, 1972-3 and 1974-5.  In particular, the Veteran states that in November 1972, he helped unload the remains of STC J.R. while they were stationed at Da Nang Harbor.

The Board notes that "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii)  as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii) .  See Haas, 525 F.3d at 1187-1190.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

In Gray v. McDonald, No. 13-3339 (U.S. Vet. App. 23, 2015), the Court held that, with respect to Da Nang Harbor, the manner in which VA defined inland waterways was both inconsistent with the regulatory purpose and irrational.  The Court found no meaningful difference in characteristics between Da Nang Harbor (designated as "blue water") and Quy Nhon and Ganh Rai Bay's (designated as "brown water"). The Court remanded the case for VA to re-evaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor.

Review of the Veteran's claims file shows that he served aboard the U.S.S. Cochrane.  In a July 2010 report from the National Archives and Records Administration (NARA), it was noted that a search of the deck logs showed the ship left Japan for Vietnam on October 3, 1912, then went to Taiwan from November 6 - 20, 1972, before returning to Vietnam.  The ship steamed to Subic Bay from December 3 - 9, 1972 and then returned to Vietnam, but then went to Hong Kong from December 2 - 29, 1972. 

In support of this claim, the Veteran also submitted deck logs reflecting that the vessel docked in DA Nang Harbor in March 1968.  A review of the deck logs also confirms that in November 1972 they transferred the remains of STC J.R. to Naval Station Da Nang. 
 
As already discussed, the Court in Gray could not discern any "rhyme or reason" why in VA's determination certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay are considered brown water but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay are considered blue water.

The Board notes that VA is undertaking a review of the classification of the referenced harbors to address the Court's concerns.  Given, however, the uncertainty of when this review will be completed, the Board finds it appropriate to decide the Veteran's appeal at this juncture.  Although the Court in Gray did not specifically hold that Da Nang Harbor is an inland waterway for VA purposes, the Court made it clear that VA had not rationally designated Da Nang Harbor as "blue" water as compared to the harbors it did designate as "brown" water.  As there is no meaningful distinction between the referenced harbors at this juncture, the Board finds for the purposes of this decision, and resolving doubt in favor of the Veteran, the Da Nang Harbor is an inland waterway for VA purposes.  The Board points out, however, that this finding is being made only because at this point in time, VA has not completed its review of what harbors, especially Da Nang, are properly described as "brown" water based on the likelihood of herbicide spraying operations.  It is entirely possible that VA will again determine that Da Nang Harbor is properly classified as "blue" water.

VA treatment records document a confirmed diagnosis of diabetes mellitus, type II in June 2008, and the Veteran was started on Metformin.  Taking into consideration that the Veteran's ship docked in Da Nang Harbor, and the Court's statement in Gray, supra, the Veteran is presumed to have been exposed to herbicides in service.  As he has developed diabetes mellitus, type II, the Board finds that service connection is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


